Citation Nr: 0736289	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-13 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic chondromalacia of the left knee with instability 
rated as 20 percent from March 28, 1998, and rated as 10 
percent from February 27, 2002.

2.  Entitlement to a disability rating greater than 10 
percent for arthritis of the left knee with limitation of 
motion associated with post-traumatic chondromalacia of the 
left knee with instability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was previously before the Board in October 2006, 
at which time the issue of an increased disability rating for 
post-traumatic chondromalacia of the left knee with 
instability rated as 20 percent from March 28, 1998, and 
rated as 10 percent from February 27, 2002, was denied.  The 
Board also determined that it did not have jurisdiction over 
the issue of entitlement to a disability rating greater than 
10 percent for arthritis of the left knee with limitation of 
motion associated with post-traumatic chondromalacia of the 
left knee with instability.

In July 2007 the veteran and VA filed a Joint Motion for 
Remand with the United States Court of Appeals for Veterans 
Claims (Court) to vacate and remand the Board's October 2006 
decision.  In July 2007, the Court issued an Order granting 
the motion, thereby vacating the Board's October 2006 
decision, and remanding the case to the Board for 
readjudication consistent with the motion. The case is now 
returned to the Board for appellate review. 

With regard to the issue of entitlement to a disability 
rating greater than 10 percent for arthritis of the left knee 
with limitation of motion associated with post-traumatic 
chondromalacia of the left knee with instability, in light of 
the Joint Motion for Remand of the parties, the Board finds 
that the claim for a separate rating for arthritis is 
inextricably intertwined with that of a claim for an 
increased disability rating, and will be considered as 
captioned above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board finds that January 2005 rating decision 
of the RO which assigned a 10 percent disability rating for 
the service-connected post-traumatic chondromalacia of the 
left knee with instability constituted a reduction in 
disability rating for which the veteran was entitled to a 
notice of the proposed reduction.  Review of the veteran's 
claims file reveals that the veteran was not provided with 
the requisite notice pursuant to 38 C.F.R. § 3.105(e).  As 
such, on remand, the veteran must be provided with 
appropriate notice.

In the Joint Motion, the parties stated that the veteran had 
been in receipt of a 20 percent rating for his left knee 
disability, under 38 C.F.R. § 4.71a, Diagnostic Code 5257, 
since January 2005, and that since this rating had thus been 
in effect for over five years, the dictates of 38 C.F.R. 
§ 3.344(a) and Kitchens v. Brown, 7 Vet. App. 320 (1995) 
needed to be considered (to the extent that "material 
improvement in the physical or mental condition is clearly 
reflected[,] the rating agency will be consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life).  

[The Board notes that from its review of the claims file, it 
seems that, albeit retroactively, a 20 percent evaluation was 
only in effect until February 27, 2002, which would make it 
less than five years.  However, the Board has no discretion 
and must remand this matter for compliance with the Court's 
July 2007 order granting the parties' joint motion to remand.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also 
Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding 
that the duty to ensure compliance with the Court's order 
extends to the terms of the agreement struck by the parties 
that forms the basis of the joint motion to remand).]

As this matter is being remanded as set forth above, and as 
the most recent VA examination of the veteran's left knee 
disability was conducted in June 2002, more than five years 
ago, a current VA examination would be of assistance in 
assessing the current severity of the veteran's service-
connected post-traumatic chondromalacia of the left knee with 
instability, and associated arthritis with limitation of 
motion.  The fulfillment of the statutory duty to assist 
includes the conducting of a thorough and contemporaneous 
medical examination so that the evaluation of a claimed 
disability will be a fully informed one.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will schedule the veteran 
for a VA orthopedic examination to assess 
the current nature and severity of his 
service-connected left knee disability.  
The veteran's claims file must be reviewed 
by the examiner in conjunction with 
conducting the examination.

The VA examiner should conduct all 
necessary testing, including range of 
motion studies (measured in degrees, with 
normal range of motion specified), and 
should review the results of any prior 
testing in conjunction with conducting the 
examination of the veteran.  The examiner 
must determine whether there are objective 
clinical indications of pain or painful 
motion; weakened movement; premature or 
excess fatigability; or incoordination; 
and, if feasible, these determinations 
should be expressed in terms of the degree 
of additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when the 
left knee is used repeatedly over a period 
of time.  This determination should also 
be portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to these factors.

The examiner should also specify whether 
the veteran has any instability in the 
knee and, if so, the severity thereof 
(e.g., slight, moderate or severe), and 
whether there are episodes of locking.  If 
an opinion cannot be rendered in response 
to these questions, the reason therefore 
should be explained.

A complete rational for all opinions 
should be provided by the examiner.

2.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA.  If 
further action is required, undertake it 
before further claim adjudication.

3.  The RO/AMC should readjudicate this 
claim giving consideration to the 
additional evidence of the veteran which 
was received by the Board in October 2007, 
and specifically take into account the 
dictates of 38 C.F.R. § 3.344(a), 
discussed above.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a SSOC.  The SSOC must 
set forth that the additional evidence has 
been considered and contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  If the RO 
determines that the veteran's disability 
warrants a reduction in the assigned 
disability rating, appropriate notice of 
proposed reduction should be provided to 
the veteran.  In either case, the veteran 
should be provided with an appropriate 
period of time for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



